Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 1 of 58        PageID #: 543



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

JOSEPH A. DENBOW et al.,               )
                                       )
             Petitioners,              )
                                       )
      v.                               )      No. 1:20-cv-00175-JAW
                                       )
MAINE DEPARTMENT OF                    )
CORRECTIONS et al.,                    )
                                       )
             Respondents.              )


     ORDER ON MOTION FOR TEMPORARY RESTRAINING ORDER

      Two individuals incarcerated in facilities operated by the Maine Department

of Corrections filed a habeas action seeking a temporary restraining order on behalf

of themselves and others similarly situated against the Department and its

commissioner, claiming Eighth Amendment violations and violations of the

Americans with Disabilities Act and the Rehabilitation Act. The order these

individuals seek would fundamentally alter central details of the Department’s

COVID-19 response. Because the Court believes that significant unresolved factual

disputes preclude a finding that the incarcerated individuals have established a

likelihood of success on the merits for their claims or that they have established a

likelihood of irreparable harm in the absence of injunctive relief, the Court denies

temporary injunctive relief. The Court plans on moving ahead quickly with the

individuals’ request for a preliminary injunction.
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 2 of 58            PageID #: 544



I.    BACKGROUND

      A.     Procedural Background

      On May 15, 2020, Joseph A. Denbow and Sean R. Ragsdale (Petitioners) filed

a petition for habeas corpus and complaint against the Maine Department of

Corrections (MDOC) and Randall A. Liberty, the commissioner of the MDOC

(Respondents), on behalf of themselves and a putative class of those similarly

situated. Pet. for Writ of Habeas Corpus and Compl. for Injunctive and Declaratory

Relief (ECF No. 1) (Pet.). On May 18, 2020, Petitioners filed a motion for a temporary

restraining order or preliminary injunction. Class Mot. for TRO or Preliminary Inj.

(ECF No. 5) (Pet’rs’ Mot.). Also on May 18, 2020, the Court held a conference of

counsel with counsel for Petitioners and Respondents at which the Court ordered a

joint status report by May 20, 2020, and set the case for a second conference of counsel

on May 21, 2020. Min. Entry (ECF No. 10); Notice of Hr’g (ECF No. 11).

      On May 19, 2020, Petitioners informed the Court that the MDOC had reported

the first case of COVID-19 of a person in Maine custody. Notice of First Confirmed

COVID-19 Case in Maine Department of Corrections Custody (ECF No. 12). On May

20, 2020, the parties filed a joint status report, as ordered by the Court. Joint Status

Report and Proposed Briefing Schedule (ECF No. 13) (Status Rep.). In the status

report, the parties informed the Court of updates in the MDOC’s COVID-19 response

based on the first positive test result, Mr. Denbow’s state post-conviction review

proceeding, the parties’ agreement on waiver of service, and Petitioners’ requested

relief. Id. at 1-6. The parties also proposed opposing briefing schedules, including



                                              2
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 3 of 58            PageID #: 545



Respondents’ request to bifurcate procedural challenges from consideration of the

merits; opposing views of the scope of possible discovery; and opposing views of class

certification. Id. at 6-13.

       On May 21, 2020, Petitioners filed a motion to seal certain exhibits filed with

their complaint, along with redacted versions of those exhibits. Mot. to Seal Exs.

(ECF No. 14); Redacted Docs. (ECF No. 15). Later that day, Petitioners filed a notice

informing the Court of supplemental authority. Notice of Suppl. Authority (ECF No.

16). Also on May 21, 2020, the Court held a conference of counsel at which the Court

set a briefing schedule for response to Petitioners’ motion for temporary restraining

order and informed counsel for Petitioners that the Court expected Petitioners to

address the need for sealing in this case in light of United States v. Kravetz, 706 F.3d

47 (1st Cir. 2013). Min. Entry (ECF No. 17).

       On May 27, 2020, Respondents filed a response to the motion for temporary

restraining order along with two affidavits. Opp’n to Mot. for TRO (ECF No. 19)

(Resp’ts’ Opp’n); Aff. of Dr. Ryan Thornell, Ph.D., in Opp’n to Mot. for TRO (ECF No.

20) (Thornell Aff.); Aff. of Dr. John Newby, D.P.M., in Opp’n to Mot. for TRO (ECF

No. 21) (Newby Aff.). Petitioners filed a reply on May 29, 2020. Reply in Supp. of

TRO (ECF No. 22) (Pet’rs’ Reply).      On June 1, 2020, Petitioners filed a motion

withdrawing their motion to seal exhibits. Withdrawal of Mot. to Seal (ECF No. 23).

The Court held oral argument by Zoom hearing on June 2, 2020. Min. Entry (ECF

No. 24).




                                               3
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 4 of 58         PageID #: 546



      B.      Factual Background

      The Court takes this factual background from the Petition and the affidavits

and declarations submitted by Petitioners and Respondents.

              1.    The Parties

      The two Petitioners are currently serving terms of incarceration at Maine

Department of Corrections (MDOC) facilities. Pet. ¶ 7. They bring this habeas

petition on behalf of themselves and a putative class of all current and future

individuals incarcerated at MDOC facilities who, by reason of age or medical

condition, are particularly vulnerable to injury or death if they were to contract

COVID-19 (the Class).        Id. ¶ 62.   Within this class, Petitioners define three

subclasses.   The Imminent Release Subclass are members of the Class (Class

Members) who are set to be released within one year. Id. ¶ 67. The Minimum

Security Subclass consists of Class Members classified by MDOC as minimum or

community security. Id. The Disabilities Subclass is made up of those who are

medically vulnerable to COVID-19 because of disabilities protected by federal

disability rights law. Id.

      Petitioner Sean R. Ragsdale, a fifty-six-year-old man, is incarcerated in

Mountain View Correctional Facility. Id. ¶ 13. Mr. Ragsdale is at high risk for

serious illness or death if he contracts COVID-19 due to a long-term chest infection,

diabetes, and Hepatitis C, which has caused him liver damage. Id. Because of these

conditions, Mr. Ragsdale regularly uses an inhaler, takes insulin twice a day, and—

due to his diabetes—has been given work restrictions by doctors to not stand on his



                                              4
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 5 of 58            PageID #: 547



feet for prolonged periods of time or engage in strenuous activity.          Id.   While

medication to treat his Hepatitis C and prevent further liver disease is medically

indicated, the MDOC has not provided that medication. Id. Though payments have

been suspended while he is in prison, Mr. Ragsdale receives Social Security income

for his disabilities. Id. Mr. Ragsdale was convicted of two counts of aggravated

trafficking of drugs and has completed the majority of his sentence of imprisonment,

with a planned release date of July 17, 2020. Id. Mr. Ragsdale is currently classified

as “community” custody, meaning that, but for the current COVID-19 restrictions, he

would be approved to work in the community during the day. Id.

      Petitioner Joseph A. Denbow (together with Mr. Ragsdale, Petitioners) is a

fifty-four-year-old man also incarcerated in Mountain View Correctional Facility. Id.

¶ 14. Due to his asthma, chronic obstructive pulmonary disease, and the fact that he

is in remission from colorectal cancer, he is at high risk for developing serious illness

or death from COVID-19. Id. Mr. Denbow is incarcerated for driving without a

license and aggravated forgery, and has completed most of his two-year prison

sentence, with an earliest release date of August 30, 2020. Id. He is currently

classified as “minimum” security, and before the current COVID-19 restrictions went

into effect he worked in the community during the day doing odd jobs. Id.

      The MDOC is a Maine state agency “responsible for the direction and general

administrative supervision, guidance and planning of adult and juvenile correctional

facilities and programs within the State.” Id. ¶ 16 (quoting 34-A M.R.S. § 1202).

Randall A. Liberty is Commissioner of the MDOC, and in that role, he has “general



                                               5
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 6 of 58          PageID #: 548



supervision, management and control of the research and planning, grounds,

buildings, property, officers, employees and clients of any correctional facility,

detention facility or correctional program.” Id. ¶ 15 (quoting 34-A M.R.S. § 1402(1)).

              2.   The COVID-19 Pandemic

      The novel coronavirus that causes COVID-19 has led to a global pandemic,

with millions of cases throughout the world and many cases throughout the United

States and Maine. Id. ¶ 17. Official reports of the incidence of COVID-19 are likely

underestimates due to a lack of widely available testing. Id. The virus is known to

spread from person to person through respiratory droplets, close personal contact,

and contact with contaminated surfaces and objects. Id. ¶ 19. There is no vaccine

against COVID-19 or any known medication effective at preventing or treating it. Id.

Social distancing—i.e. deliberately keeping at least six feet of space between

individuals—and a vigilant hygiene regimen, including hand hygiene, are critical for

protecting against the virus’ transmission.       Id.   These measures are important

because COVID-19 spreads aggressively, and even those who are asymptomatic can

spread it. Id. ¶ 20. The only assured way to curb the spread of COVID-19 is to

dramatically reduce interpersonal contact, and institutions across the United States

have been exhorted to reduce the number of people in close quarters, if not empty

entirely, as well as to undertake aggressive sanitation measures, such as cleaning

and disinfecting surfaces with products that contain a particular percentage of

alcohol and closing off areas used by sick persons. Id.




                                              6
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 7 of 58           PageID #: 549



      Once contracted, COVID-19 can cause severe damage to lung tissue, including

permanent loss of respiratory capacity, and can damage tissues in other vital organs

such as the heart and liver. Id. ¶ 21. People over the age of fifty face a greater risk

of serious illness or death from COVID-19, with estimates suggesting age groups

above fifty face progressively higher mortality rates. Id. ¶ 22. Additionally, people

of any age who suffer from certain underlying medical conditions—including lung

disease, heart disease, chronic liver or kidney disease (including hepatitis and

dialysis patients), diabetes, epilepsy, hypertension, compromised immune systems

(such as from cancer, HIV, or autoimmune disease), blood disorders (including sickle

cell disease), inherited metabolic disorders, stroke, developmental delay, and

asthma—also have an elevated risk, including higher rates of mortality for certain

conditions. Id. ¶ 23.

      In many people, COVID-19 causes fever, cough, and shortness of breath;

however, many people in higher risk categories who develop serious illness will need

advanced support, such as ventilators and care providers. Id. ¶ 24. In serious cases,

COVID-19 causes acute respiratory disease syndrome, which is life-threatening; even

where this is not the case, the virus can cause severe and in some cases permanent

lung damage, cardiac complications including heart failure, and damage to other

organs. Id. ¶ 25. These complications can manifest and cause serious harm very

quickly—in as few as five days after exposure. Id. ¶ 26. Recent estimates suggest

the fatality rate of people infected with COVID-19 is approximately ten times higher

than a severe seasonal influenza, and patients who do not die from serious cases may



                                              7
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 8 of 58            PageID #: 550



still face prolonged recovery periods. Id. ¶ 27. The United States Centers for Disease

Control and Prevention’s (CDC) best estimate as of May 20, 2020, was that

approximately sixty-five percent of individuals who contract COVID-19 will develop

symptoms, 3.4 percent of those symptomatic cases will require hospitalization, and

0.4 percent of symptomatic cases will result in death. Resp’ts’ Opp’n at 2 (citing U.S.

CDC,         COVID-19      PANDEMIC        PLANNING        SCENARIOS        at      4-5,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios-h.pdf).           The

United States currently leads the world in confirmed cases of COVID-19 cases, and

as of May 14, 2020, Maine has had 1,565 confirmed cases, 207 hospitalizations, and

sixty-nine deaths. Pet. ¶ 28. Many of these deaths occurred in congregate care

nursing facilities. Id. There is no way to know when the number of daily cases will

abate. Id.

              3.    COVID-19 in Prisons

       People who live or work in prisons face a particularly acute threat of illness,

permanent injury, and death, beyond that faced by the general public, and dramatic

outbreaks of COVID-19 have occurred in Chicago, New York City, and Ohio. Id.

¶¶ 29-30. In fact, eight of the ten largest known infection sources in the United States

are associated with jails or prisons. Id. ¶ 30. People in congregate environments—

places where people live, eat, and sleep in close proximity—face increased danger of

contracting COVID-19; it is virtually impossible for people in prisons to engage in the

necessary social distancing and hygiene required to mitigate transmission risks due

to high numbers of shared contact surfaces, limited access to medical care, and high



                                              8
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 9 of 58            PageID #: 551



numbers of people with chronic, often untreated, illnesses living in close proximity.

Id. ¶ 31. Correctional facilities house large groups of people together and move people

in groups to eat, recreate, and obtain medical care, which is often insufficient for the

population.   Id. ¶ 32.   The incarcerated population is generally responsible for

cleaning the facilities with minimal supervision, and outbreaks of the seasonal flu

regularly occur in jails and prisons—including one such outbreak in two facilities in

Maine in 2011. Id. ¶¶ 32-33. Many public health experts have warned that those

held in correctional settings are likely to face serious harm due to COVID-19. Id. ¶

34. Because most of the people who enter correctional facilities typically leave those

facilities in short order—particularly correctional and medical staff—failing to

prevent and mitigate the spread of COVID-19 endangers not only those within the

facility, but the entire community. Id. ¶ 35.

              4.    COVID-19 in Maine and MDOC Facilities

      Many public health experts have recommended that correctional facilities

rapidly release those most vulnerable to COVID-19, which has the dual benefit (in

those experts’ view) of protecting those vulnerable individuals while simultaneously

facilitating risk mitigation among those who remain in the correctional facility and

reducing the burden on regional health care infrastructure.           Id. ¶ 42.     Jail

administrators across the country have concluded that widespread jail release is a

necessary and appropriate public health intervention, and as of May 8, 2020, county

jails in Maine had reduced their populations by more than forty percent since

January 2020. Id. ¶ 43.



                                                9
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 10 of 58        PageID #: 552



      There have been confirmed cases of COVID-19 in every county in Maine. Id.

¶ 37. Penobscot County, where Mountain View Correctional Facility is located, has

had ninety-one confirmed cases as of May 14, 2020, and has experienced spreading

of the virus through community transmission. Id. Cumberland County, where Maine

Correctional Center (MCC) and Southern Maine Women’s Reentry Center are

located, had 778 cases as of May 14, 2020, and also has confirmed community

transmission of the virus. Id.

      In early March 2020, the MDOC—in consultation with the Maine Center for

Disease Control and Prevention (MCDC)—developed a three-phase approach to

combating COVID-19, containing escalating protective measures. Thornell Aff. ¶ 7;

Pet. ¶ 44. MDOC immediately entered into phase one, aimed at preparation and

prevention. Thornell Aff. ¶ 7. The MDOC moved to phase two of that plan on March

13, 2020, when there was a confirmed case in the community, id. ¶¶ 7, 22; phase two

includes the following measures:

      (1)    suspending visitation, work release, and other community-
             related activities;

      (2)    implementing screening measures for staff;

      (3)    providing for increased cleaning and provision of cleaning
             supplies;

      (4)    posting signage about hand washing and general fact sheets
             about COVID-19;

      (5)    using personal protective equipment (PPE) for certain categories
             of staff;

      (6)    providing the influenza vaccine to those who want it but have not
             received it;

                                            10
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 11 of 58          PageID #: 553




      (7)    providing daily briefings at all facilities;

      (8)    suspending self-serve dining;

      (9)    pre-planning with local hospitals; and

      (10)   designating isolation areas at each facility and limiting the
             number of staff working at multiple facilities.

See Pet. ¶ 44. The MDOC has also provided two cloth masks to each incarcerated

individual and, in some facilities, created alternative systems for providing meals.

Id. ¶ 45. The MDOC stated that it would enter phase three when there is a suspected

or confirmed case within an MDOC facility but did not do so after the confirmed

positive case of a corrections worker at the MDOC facility in Bolduc, Maine. Id.

      On March 23, 2020, the CDC issued guidance specific to correctional facilities,

which the MDOC follows to the extent feasible within the physical parameters of its

facilities. Thornell Aff. ¶ 33. In early March 2020, the MDOC instituted changed

cleaning protocols at its facilities, as well as issuing directives encouraging social

distancing practices, modifying medication administration procedures to occur within

housing units, and limiting group activities. Id. ¶¶ 8-9, 12, 21-22. The MDOC also

educated incarcerated individuals about COVID-19 and its prevention, ensured it had

what it believed to be adequate supplies of PPE and other crucial supplies available,

and ensured that each facility had a plan for isolating suspected COVID-19 cases and

for potential staff shortages. Id. ¶¶ 9, 14-15, 21, 25; Newby Aff. ¶¶ 14-15, 18-20. The

MDOC and Wellpath (the MDOC’s medical contractor) also altered the delivery of

healthcare services in response to COVID-19, including the use of PPE by providers



                                               11
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 12 of 58           PageID #: 554



and patients during examination, cleaning and disinfecting of equipment and medical

areas between patient visits, and use of telehealth visits where possible. Newby Aff.

¶¶ 22-35; Thornell Aff. ¶¶ 12, 22, 52. The MDOC has waived co-pays for sick calls for

inmates with COVID-19-like symptoms to encourage inmates to seek treatment.

Newby Aff. ¶ 30. Because of these and other protective steps, MDOC facilities have

been able to continue to provide chronic care visits and other necessary medical

treatments to inmates suffering from chronic conditions. Id. ¶¶ 34-35.

      The MDOC has worked closely with the MCDC to prevent and respond to

COVID-19, meeting daily with the MCDC director and following the MCDC’s

protocols on testing. Thornell Aff. ¶ 6-7, 57-58. Immediately after the positive test

at Bolduc Correctional Facility, the MDOC issued a directive to all facilities regarding

positive case reporting and contact tracing, as advised by the MCDC. Id. ¶ 37.

      The MDOC has taken measures to inform inmates, staff, and the public of best

practices and important events related to COVID-19. Id. ¶¶ 10, 35-36, 59-60. On

March 31, 2020, the MDOC began publishing daily information regarding COVID-19

in MDOC facilities on the web via a daily dashboard. Id. ¶ 35. The posted information

includes the number of inmates tested, the number of pending tests, the number of

positive and negative results, and the number of individuals refusing tests, as well

as population data and data on the Supervised Community Confinement Program

(SCCP).    Id.   The MDOC has also kept inmates and staff updated on new

developments, guidance, and protocols relating to COVID-19. Id. ¶¶ 8, 21, 36-37, 40.




                                              12
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 13 of 58           PageID #: 555



      The MDOC initiated phase three on May 19, 2020, at MCC due to the first

positive test there. Id. ¶ 52. Phase three involves notifying state agencies and the

medical community according to state protocol, increasing use of PPE (including n95

masks for staff), suspending programming as necessary, isolating intakes in cohorts,

instituting alternative methods for medical distribution and food service as

necessary, and triaging sick calls. Pet. ¶ 46; Thornell Aff. ¶ 52. The other MDOC

facilities continue to take phase two precautions as of May 27, 2020. Thornell Aff. ¶

53.

      Once phase three began, the MDOC tested the entire population of MCC within

four days, including incarcerated individuals, staff, and medical personnel. 1 Id. ¶ 55.

These tests discovered three additional positive cases of COVID-19. Id. Within hours

of learning of these positive results, the MDOC notified its staff and the public of the

results and the steps taken to reduce the spread of the virus. Id. ¶¶ 36, 59-60. The

MDOC also isolated and tested two individuals who had recently been transferred

from MCC to other facilities; these tests came back negative. Id. ¶¶ 53-54. All the

individuals who tested positive for COVID-19 are located at MCC, where they have

been isolated and are receiving medical care; none has required hospitalization. Id.

¶¶ 55-56. In consultation with the MCDC, the MDOC began conducting universal

re-testing at MCC, which had an expected conclusion date of June 1, 2020. Id. ¶ 57.

On May 23, 2020, the warden of MCC declared an emergency to obtain authorization

from Maine Governor Janet Mills to divert staff to MCC to address the emergency



1
      A small handful of individuals refused testing. Id. ¶ 55.

                                                           13
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 14 of 58            PageID #: 556



and assist with universal re-testing. Id. ¶ 61. Overall, the MDOC has performed

over 750 COVID-19 tests on inmates and staff since the beginning of the pandemic.

Id. ¶ 18.

      As of April 13, 2020, the MDOC and county jails agreed to stop the transfer of

inmates to MDOC facilities, and after Governor Mills’ May 15, 2020, executive order,

there will be no admissions from county jails to MDOC facilities until Maine’s

emergency declaration ends. Id. ¶ 50. Prior to this, the MDOC ordered that any

incarcerated individuals arriving from county jail would only go to MCC, and they

would all be met by staff in full PPE, undergo medical assessments, and quarantine

for fourteen days after transfer. Id. ¶¶ 30, 38; Newby Aff. ¶ 36. In March, MDOC

suspended work release programs and all non-professional visits at its facilities.

Thornell Aff. ¶¶ 26, 32. The MDOC has also implemented screening requirements

for everyone entering the prisons, developed in consultation with the MCDC. Id.¶

31.

      Though MDOC policy has changed from encouraging social distancing to

requiring it where feasible, prisoners in MDOC facilities cannot perform basic

physical distancing beyond what is feasible within the physical parameters of the

MDOC facilities. Pet. ¶¶ 38, 47; Thornell Aff. ¶¶ 33, 42; Pet’rs’ Reply, Attach. 3, Decl.

of Brandon Gross ¶¶ 13-16, 19, 23 (Gross Decl.); Pet’rs’ Reply, Attach. 4, Decl. of Dale

Sukeforth ¶¶ 5-6, 9-10 (Sukeforth Decl.); Pet’rs’ Reply, Attach. 7, Decl. of Arthur Gray

¶¶ 9-10, 15 (Gray Decl.). Prisoners typically sleep in cells containing two to four

individuals, share showers with thirty to eighty other inmates, and spend much of



                                              14
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 15 of 58            PageID #: 557



the day in small and crowded rooms.         Pet. ¶ 47.   Additionally, when traveling

throughout the facility to go to the meal hall or elsewhere, prisoners are bunched

together and cannot physically distance due to lack of space. Id. Petitioners, as an

example, live in dorms with approximately fifty other individuals with whom they

share common rooms, sinks, showers, and toilets, and sleep in small rooms with three

other people. Id. ¶ 38.

      MDOC policy requires inmates and staff to wear masks in all facility areas

when and where social distancing is not available. Thornell Aff. ¶ 43. In practice,

the MDOC does not enforce the requirement to wear masks in the common rooms or

dorms, and corrections officers often do not wear masks while standing within six feet

of colleagues. Pet. ¶ 39; Sukeforth Decl. ¶ 10; Gross Decl. ¶¶ 20, 22, 25; Pet’rs’ Reply,

Attach. 5, Suppl. Decl. of Sean Ragsdale ¶ 4 (Suppl. Ragsdale Decl.); Pet’rs’ Reply,

Attach. 6, Suppl. Decl. of Joseph Denbow ¶ 4 (Suppl. Denbow Decl.); Gray Decl. ¶¶ 14-

15.   Although following new April 2020 CDC guidance on masks, incarcerated

individuals were given two cloth masks made from the same material as prison-issue

boxer briefs, prisoners are sometimes unable to sanitize them between uses and the

material quickly breaks down when washed.              Pet. ¶ 39; Gross Decl. ¶ 22.

Furthermore, masks offer only limited benefits to the mask-wearer when others in

the vicinity are not wearing masks. Pet. ¶ 40. As with staff, prisoners often do not

wear masks. Id. ¶ 47.

      Although the MDOC provides prisoners with gloves and spray bottles of non-

bleach-based cleaning products to clean the dormitories and bathrooms, there is



                                              15
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 16 of 58            PageID #: 558



minimal supervision to ensure consistent or thorough cleaning. Id. ¶ 47; Suppl.

Ragsdale Decl. ¶ 5. For hand hygiene, Petitioners have access to a bathroom sink

which they share with approximately fifty other prisoners, as well as alcohol-free

hand sanitizer, even though the MCDC recommends that people use hand sanitizer

with an alcohol content of sixty to ninety-five percent. Pet. ¶ 41. Incarcerated

individuals at all MDOC facilities have access to hand sanitizer with an alcohol

content of seventy percent; however, due to the potential for abuse, it must be

dispensed by officers. Thornell Aff. ¶ 49. Petitioners did not know that this alcohol-

based hand sanitizer existed until recently; it is kept behind closed doors in the

officers’ area and Petitioners have not received any notice that they are entitled to its

use. Suppl. Ragsdale Decl. ¶ 2; Suppl. Denbow Decl. ¶ 2.

      As of May 14, 2020, the MDOC had tested only twenty-six inmates, or 1.3

percent of the incarcerated population. Pet. ¶ 47. Outside of MCC, the MDOC does

not test individuals who are exposed to someone who has tested positive unless they

are symptomatic.     Id.   Because some prisoners are afraid of being forced into

segregation or isolation if they test positive for COVID-19, such individuals have

expressed that they will not report and will even try to hide symptoms if they begin

to experience them. Id.

             5.     MDOC’s Use of Medical              Furlough     and    Supervised
                    Community Confinement

      Unlike other correctional facilities in Maine, the MDOC has not engaged in

widespread or systematic release of people who are medically vulnerable, near the

end of their sentence, or otherwise eligible for home confinement. Id. ¶ 50. Pursuant

                                              16
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 17 of 58        PageID #: 559



to 34-A M.R.S. § 3035(2), Commissioner Liberty has authority to grant individuals

medical furlough to obtain medically-required medical services. Id. ¶ 51. Under 34-

A M.R.S. § 3036-A(2), Commissioner Liberty may also transfer any incarcerated

individual in MDOC custody to SCCP transfer, subject to certain statutory

restrictions. Id. The MDOC retains custody and oversight over individuals on both

medical furlough and SCCP transfer, though there is no monitoring of inmates on

medical furlough. Id.; Thornell Aff. ¶ 70.

        In mid-March 2020, as part of phase one, the MDOC and Wellpath compiled a

list of over 900 incarcerated individuals with conditions considered by the CDC to

place them at a higher risk of illness from COVID-19, including asthma,

hypertension, chronic lung disease, and other conditions. Thornell Aff. ¶ 62. Some

of these more than 900 individuals are incarcerated for violent crimes, and some are

currently housed in segregated housing units because they pose a danger to staff and

other inmates; release of such individuals would violate the provisions of the SCCP

statute which make the program available only to minimum custody inmates. Id.

¶ 68.   The MDOC and Wellpath also created a list of inmates whose medical

conditions made them a priority for consideration for SCCP transfer.      Id. ¶ 62.

MDOC’s Classification Department then evaluated every incarcerated individual on

these lists—starting with those identified as most at risk—for potential placement

SCCP placement. Id. ¶¶ 62-63. Since March 1, 2020, ninety-five individuals have

been released via the SCCP, with five returning to MDOC custody for substance




                                             17
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 18 of 58                                        PageID #: 560



abuse or other issues. Id. ¶ 63. The MDOC continues to update this list and evaluate

inmates for SCCP transfer. Id. ¶ 62.

         Despite urging from advocates, the MDOC has not expanded eligibility for

home confinement to additional groups of incarcerated individuals since the

beginning of the COVID-19 pandemic. Pet. ¶¶ 52-53. The MDOC is using certain

criteria beyond the statutory requirements for SCCP transfer to determine which

reviews should be expedited:

         (1)      individual’s scheduled release date must be within one year, despite
                  statutory default of eighteen months;

         (2)      individual is not serving a sentence for a crime committed against a
                  person, although this is not a typical statutory or policy requirement;

         (3)      individual may not have a criminal history that includes a crime against
                  a person, being a fugitive from justice, or several prior revocations,
                  although these are not typical statutory or policy requirements;

         (4)      individual must be approved as community custody by MDOC’s
                  classification instrument, though the statute requires only minimum-
                  security classification; and

         (5)      individual’s placement plan must include stable housing, medical
                  services as needed, and treatment or programming services as
                  appropriate, despite the fact that many prisoners get medical care
                  through MaineCare, which is suspended during periods of
                  incarceration. 2

See Pet. ¶ 53. MDOC also provides several other factors—such as the individual’s

medical history and current medical conditions, history on probation and SCCP,




2
          Petitioners assert that these criteria are being used to determine who is eligible to be released, and that they
are stricter than normal. Id. ¶ 53. Respondents assert that this is not an accurate characterization, and these additional
parameters are merely being used to determine which reviews should be expedited. Thornell Aff. ¶ 64. For the
purposes of this motion for a temporary restraining order, in which Petitioners have the burden of proof, the Court
resolves this conflict in favor of Respondents.

                                                               18
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 19 of 58          PageID #: 561



treatment and programming process, and disciplinary record while incarcerated—

that are relevant to the determination whether an individual should be placed via the

SCCP. Id. ¶ 54. It is especially important during a pandemic that individuals who

are released have an appropriate residence. Thornell Aff. ¶ 67. Homeless shelters

are not appropriate because of documented outbreaks of COVID-19 in homeless

shelters and because of the impossibility of determining if homeless shelters also

house crime victims or other offenders, which the SCCP policy would not allow. Id.

      During the process of evaluating inmates for the SCCP, Commissioner Liberty

met several times with representatives of the Maine American Civil Liberties Union

(ACLU) and provided them with the number of inmates with medical conditions

associated with an increased risk from COVID-19. Id. ¶ 69. The Maine ACLU

requested that all the more than 900 inmates listed be released on medical furlough.

Id.

      Petitioners’ experiences suggest that the MDOC may treat the presence of

underlying medical conditions as a reason not to release otherwise eligible prisoners.

Mr. Denbow’s case worker allegedly told him that “there’s nobody being released

because of medical conditions, so you can get that idea right out of your head,” and in

opposing his state court habeas petition seeking release from incarceration, as a

reason to oppose Mr. Denbow’s petition, the Maine Attorney General’s office cited the

fact that while incarcerated, he receives multiple prescription medicines that he

would have to find access to if released. Id. ¶¶ 55-56. The Attorney General’s office

made the same point about Mr. Ragsdale. Id. ¶ 56.



                                             19
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 20 of 58          PageID #: 562



      The MDOC has also refused to grant expedited review or processing for people

who are medically vulnerable. Mr. Ragsdale applied for home confinement over a

month ago but did not receive a response until his attorney sent a demand letter. Id.

¶ 57. Mr. Ragsdale then received more paperwork to complete, as well as a notice

that there was no guarantee his application would be processed immediately and that

limited home investigations were being done at the time. Id. The MDOC has also

categorically prohibited using medical furlough to enable medically vulnerable

prisoners to physically distance during the COVID-19 pandemic. Id. ¶ 58. The

MDOC Director of Classification has stated that MDOC is not using medical furlough

to release incarcerated individuals during the COVID-19 pandemic. Id.

II.   THE PARTIES’ POSITIONS

      A.     Petitioners’ Motion for Temporary Restraining Order

             1.     28 U.S.C. § 2241 is the Proper Procedural Vehicle for
                    Petitioners’ Claims

      Petitioners seek a temporary restraining order with four elements:

      (1)    provisional certification of the Class and an order that Respondents

             “provide a list of all medically vulnerable prisoners in their custody,”

             “specifically identifying those who will be released in the next year (the

             ‘Imminent Release Subclass’), those who are classified as minimum or

             community security (the ‘Minimum Security Subclass’), and those who

             are medically vulnerable because of a federally protected disability (the

             ‘Disability Subclass’);”




                                             20
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 21 of 58                       PageID #: 563



       (2)     requirement that Respondents “evaluate each Class Member for home

               confinement, furlough, or another accommodation, or, in the alternative,

               appointing a Rule 706 expert to complete such evaluations;”

       (3)     a grant of “enlargement to Class Members to safely physically distance

               in the community or another appropriate setting;” and

       (4)     “for any Class Members who remain incarcerated,” a mandate of

               “compliance with [CDC] guidance including adequate physical

               distancing and necessary hygiene . . ..”

Pet’rs’ Mot. at 2-3. 3

       Petitioners assert that “Section 2241 authorizes courts to grant habeas corpus

relief where a person is ‘in custody in violation of the Constitution or laws or treaties

of the United States.’” Id. at 9 (quoting 28 U.S.C. § 2241(b)(3)). In Petitioners’ view,

“[h]abeas corpus is the appropriate remedy when a petitioner challenges ‘the fact or

duration of his confinement’ or seeks a ‘quantum change’ to a less restrictive form of

custody.” Id. (quoting Gonzalez-Fuentes v. Molina, 607 F.3d 864, 873 (1st Cir. 2010)).

Because “Petitioners and Class Members challenge the fact of their confinement,

which, they allege, has ‘become unconstitutional because of the COVID-19 pandemic

risk,’” id. (quoting McPherson v. Lamont, No. 3:20cv534 (JBA), 2020 WL 2198279, at

*5 (D. Conn. May 6, 2020)), “the habeas remedy applies even if the alleged violation




3       In the Joint Status Report, Petitioners expand their request for relief, seeking, in addition,
“universal testing in the Maine Correctional Center and spot testing of asymptomatic prisoners” at
other facilities, “accommodations to ensure counsel’s access to discuss conditions with members of the
putative class,” and “immediate disclosure of infection control policies implemented by [the M]DOC
and any positive tests of putative class members.” Status Rep. at 3.

                                                     21
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 22 of 58            PageID #: 564



arises from unlawful conditions of confinement.” Id. Petitioners point out that the

exhaustion requirement of Section 2241 is prudential and “does not apply when, as

here, the state remedy would be futile and the petitioner is likely to suffer an

irreparable injury without immediate judicial relief.” Id. at 10.

             2.     Injunctive Relief Is Necessary to Protect from Risk of
                    Illness or Death

      Petitioners discuss each of the four injunctive relief factors.

                    a.     Irreparable Harm

      Petitioners assert that “[a]n increased risk of serious illness and death

constitutes irreparable injury,” and “[a]bsent injunctive relief, Class Members face

an increased risk of infection, serious illness, and death from COVID-19. . . . due to

impossibility of physical distancing and the absence of other protective measures.”

Id. at 11-12. Petitioners assert that “[n]o amount of money could make [them] whole

if they suffer illness or die a preventable death while in custody.” Id. at 12.

                    b.     Likelihood of Success on the Merits

      Petitioners split their evaluation of their likelihood of success on the merits

into two sections dealing first with their Eighth Amendment claim and second with

their Americans with Disabilities Act (ADA) and Rehabilitation Act claims. Id. at 12.

                           i.     Eighth Amendment Claim

      Petitioners begin by laying out the “deliberate indifference to serious medical

needs” standard for Eighth Amendment claims adopted in Estelle v. Gamble, 429 U.S.

97, 104 (1976). Pet’rs’ Mot. at 12-13. Under the objective “serious medical needs”

prong, Petitioners assert that “the risk of infection with COVID-19 represents a

                                              22
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 23 of 58         PageID #: 565



serious medical need for all prisoners, but especially for Petitioners and Class

Members who are medically vulnerable to serious illness or death from the virus.”

Id. at 13. With regard to the subjective “deliberate indifference” prong, Petitioners

assert that Respondents “have refused to implement adequate physical distancing,

provide alcohol-based hand sanitizer, or ensure meaningful testing despite knowing

that all are critical to protecting Class Members’ health and preventing the spread of

disease.” Id. at 13-14. Additionally, Petitioners state that the MDOC “has refused to

transfer Class Members to a location where physical distancing is possible,” and “the

impossibility of physical distancing in [M]DOC facilities means that transfer to the

community is ‘the only viable measure by which the safety of highly vulnerable

inmates can be reasonably assured.’” Id. at 14 (quoting Martinez-Brooks v. Easter,

No. 3:20-cv-00569 (MPS), 2020 WL 2405350, at *23 (D. Conn. May 12, 2020)).

Specifically, Petitioners assert that the MDOC is refusing to utilize its authority to

grant medical furlough to reduce the risks posed by COVID-19 and is implementing

its home confinement authority “slow[ly] and inflexibl[y],” applying “stricter-than-

usual criteria for home confinement during COVID-19 . . ..” Id. at 14-15. Petitioners

conclude this argument by stating that the MDOC “has the tools that it needs to

enable physical distancing for medically vulnerable individuals, yet has refused to do

so,” constituting “textbook deliberate indifference in violation of the Eighth

Amendment.” Id. at 16.




                                             23
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 24 of 58            PageID #: 566



                             ii.   Americans    with    Disabilities        Act     and
                                   Rehabilitation Act Claims

      Petitioners assert that they and members of the Disabilities Subclass “are

likely to succeed in showing that [the M]DOC is engaging in unlawful discrimination

under the ADA and Rehabilitation Act by refusing to provide reasonable

accommodation—specifically, medical furlough, home confinement, or similar relief—

to protect them against the elevated risk of serious illness or death from COVID-19.”

Id. at 16. Petitioners state that Maine’s prisons qualify as “public entit[ies]” within

the meaning of 42 U.S.C. § 12132, and thus are prohibited from “discriminating

against a qualified individual with a disability on the basis of that disability.” Id.

Petitioners lay out the standard for claims under the ADA and Rehabilitation Act, id.

at 16-17 (quoting Buchanan v. Maine, 469 F.3d 158, 170-71 (1st Cir. 2006)), and then

address the elements of that standard.

      Petitioners assert that members of the Disability Subclass “have medical

conditions that place them at heightened risk of serious illness or death from COVID-

19” because they have “pre-existing medical conditions that increase risk for COVID-

19 complications or death . . . all of which are disabilities under federal disability

rights laws.”   Id. at 17.     Next, Petitioners contend that “[b]y refusing to allow

Disability Subclass Members to perform physical distancing . . . [the M]DOC excludes

them from necessary medical care, rehabilitative programs, and other programs and

services ‘by reason of’ their disabilities.” Id. at 18. Petitioners state that “[b]ecause

physical distancing is necessary preventive care that [the M]DOC has made

unavailable to members, members of the Disability Subclass are denied the benefits

                                              24
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 25 of 58            PageID #: 567



of basic [M]DOC programs and services,” as well as “the ability to participate on an

equal basis in other prison programming and services.” Id. at 19. Finally, Petitioners

argue that “[r]elease to the community is a reasonable and necessary accommodation

for many members of the Disability Subclass, who require space to physically

distance and protect themselves from the virus,” and “by applying stricter-than-usual

standards for home confinement during the pandemic and by failing to process

applications in a reasonable timeframe, [the M]DOC discriminates against Subclass

Members with disabilities who are at heightened risk from the pandemic.” Id. at 19-

20.

                       c.   Balance of the Equities and the Public Interest

      Petitioners assert that “[t]he balancing of the equities favors Petitioners and

Class Members, who face a heightened risk of serious and potentially permanent

illness or death without injunctive relief,” as opposed to Respondents, who “are

simply being asked to ensure necessary care that they are constitutionally and

statutorily obligated to provide.” Id. at 20. Additionally, “[r]efusing injunctive relief

. . . would risk greater community spread of COVID-19—among prisoners, prison

staff, and the broader community—a result the State has taken other extraordinary

steps to avoid.” Id.

      B.     Respondents’ Opposition

      Respondents begin by stating that “[a] temporary restraining order, like a

preliminary injunction, is ‘an extraordinary and drastic remedy that is never awarded

as of right,’” particularly so in this case because “the injunctive relief [Petitioners]



                                              25
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 26 of 58            PageID #: 568



seek would alter, rather than preserve, the status quo.” Resp’ts’ Opp’n at 10 (quoting

Monga v. Nat’l Endowment for Arts, 323 F. Supp. 3d 75, 82 (D. Me. 2018)).

Respondents then discuss each of the four injunctive relief factors.

             1.     Likelihood of Success on the Merits

      Respondents first discuss the Eighth Amendment, ADA, and Rehabilitation

Act claims brought by Petitioners before discussing the prudential exhaustion

requirement of 28 U.S.C. § 2241.

                    a.     Eighth Amendment Claim

      Respondents state that “[a] reasonable response to a known risk negates

deliberate indifference, even if harm is not averted, and even a negligent response to

a known risk ‘that was colorable and taken in good faith might still be enough to

negate deliberate indifference.’”   Id. at 11 (footnote omitted) (quoting Burrell v.

Hampshire Cty., 307 F.3d 1, 8 (1st Cir. 2002)). Respondents state that, in contrast to

Petitioners’ view, “[the] MDOC’s early and expansive response to the virus shows an

extraordinarily careful and active approach to trying to protect inmates and staff”

and “reflect[s] best practices, not reckless disregard of an excessive risk . . ..” Id.

Respondents further argue that, “[e]ven assuming that Petitioners can show a

sufficiently grave risk of harm from COVID-19, they cannot show that MDOC officials

were deliberately indifferent to that risk” because those officials “are not deliberately

indifferent unless they recklessly disregard an excessive risk to inmate health or

safety.” Id. at 11-12 (footnote omitted) (citing Farmer v. Brennan, 511 U.S. 825, 839

(1970)). Respondents suggest Petitioners cannot show recklessness here because



                                              26
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 27 of 58              PageID #: 569



“[the] MDOC’s prevention efforts have been vast and were accomplished early.” Id.

at 12.

         Respondents attempt to counter Petitioners’ argument that “[the] MDOC has

. . . been ‘slow and inflexible’ in considering inmates for SCCP” by differentiating

Martinez-Brooks, arguing that unlike in that case, “[the] MDOC has considered for

SCCP all of the eligible 900+ inmates in its custody with a medical condition that

increases their susceptibility to COVID-19—nearly half of all inmates—making 95

placements so far.” Id. at 13. Additionally, Respondents point out that “[the] MDOC

has far less flexibility with regard to home confinement than did the defendants in

Martinez-Brooks.” Id.

                     b.     Americans with Disabilities Act Claim

         Respondents assert that under the ADA, “[d]iscrimination can be established

in three ways: (1) disparate treatment, (2) disparate impact—that a government

policy neutral on its face ‘falls more harshly on one group than another and cannot

be justified by business necessity,’ or (3) failure to accommodate.” Id. at 14 (quoting

Nunes v. Mass. Dep’t of Corr., 766 F.3d 136, 145 (1st Cir. 2014)). Respondents claim

that “[t]he first and third theory of discrimination require little discussion” as “[t]here

is no evidence that [the] MDOC’s COVID-19 policies and practices treat inmates with

disabilities less favorably than the non-disabled” and “Petitioners’ demand for

‘reasonable accommodation’ of granting all subclass members SCCP or medical

furlough, regardless of eligibility, misconstrues MDOC’s obligation under the ADA,

which is to ensure that disabled inmates receive accommodations needed to allow



                                               27
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 28 of 58         PageID #: 570



them access [to] those programs to the same extent as non-disabled inmates.” Id. at

14-15 (internal citation omitted). With regard to a disparate impact theory, “[w]hile

Petitioners cite the increased vulnerability to COVID-19 of individuals with certain

medical conditions, that increased vulnerability is not caused by any act of [the]

MDOC, or its policies,” and “[i]nstead, [the] MDOC took action to identify inmates

with medical conditions that make COVID-19 particularly risky . . ..” Id. at 15.

Respondents assert that [the] MDOC’s “actions are justified and do not discriminate

against disabled inmates.” Id. at 16.

                    c.    Exhaustion

      Respondents assert that Petitioners must comply with the statutory

exhaustion requirement of 28 U.S.C. § 2254, rather than the judicially-created

exhaustion requirement applicable to 28 U.S.C. § 2241, and argue that they have not

done so. Id. at 16-17.

             2.     Irreparable Injury

      Respondents contend that “[i]t is not enough for a party seeking injunctive

relief to demonstrate a ‘possibility’ of irreparable harm; rather, the movant must

demonstrate that irreparable harm is ‘likely.’” Id. at 17 (quoting Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008)). They point out that “[t]o date, there have

only been four cases of COVID-19 in a single MDOC facility that is considerably less

remote than the facility housing Petitioners,” and assert that the MDOC has an

“impressive track record in keeping COVID-19 out of the prisons . . ..” Id. at 17-18.

Respondents state that “Petitioners ask the Court to ignore U.S. Supreme Court



                                             28
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 29 of 58          PageID #: 571



precedent mandating deference to State prison officials in managing its prisons and

instead issue an injunction consisting of widely varying types of relief that are

unmoored from the status quo.”        Id. at 18 (footnote omitted).      Additionally,

Respondents point out that both named petitioners are currently incarcerated in

rural Maine with release dates of this summer; Respondents assert that maintaining

this status quo “does not show a likelihood of irreparable injury.” Id. at 18-19.

Respondents further state that because of the steps the MDOC is taking to prevent

spread of COVID-19, Petitioners have not shown likelihood of irreparable harm

beyond the speculative. Id. at 19.

             3.     Balance of Equities and Public Interest

      Respondents argue that “[w]hen the government is the opposing party, the

balance of equities and the public interest merge into a single factor.”       Id.   In

Respondents’ view, “[the] MDOC and the State of Maine as a whole have a compelling

interest in having inmates serve the sentence imposed by the judicial system and

completing the attendant rehabilitative programs.” Id. Respondents contend that

“[i]ndiscriminately releasing [certain] inmates into the community—particularly on

unmonitored medical furloughs, as Petitioners propose—would significantly threaten

public safety.” Id. Respondents point to the MDOC’s use of the SCCP throughout

the pandemic, and argue that "[t]he public interest supports keeping the [SCCP’s]

statutory safeguards in place, rather [than] releasing inmates who are either

potentially dangerous or who do not have a safe, appropriate place to live.” Id. at 19-

20.



                                             29
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 30 of 58           PageID #: 572



      C.     Petitioners’ Reply

      Addressing Respondents’ arguments about irreparable harm, Petitioners

argue that “even a relatively low risk of death may qualify as ‘irreparable,’ given that

‘practitioners consider even a very low absolute risk of death to be medically

unacceptable.’” Pet’rs’ Reply at 3 (quoting Smith v. Aroostook Cty., 376 F. Supp. 3d

146, 162 & n.23 (D. Me. 2019)). Petitioners point out that it is unsurprising there

have been no confirmed positive COVID-19 cases at the facility where the named

petitioners are housed because “only two prisoners there have been tested to date.”

Id.

      With regard to their Eighth Amendment claim, Petitioners contend that “this

case is on all fours with other examples in which courts have ordered emergency

injunctive relief to require release from prison in ‘meaningful numbers’ during the

COVID-19 pandemic.” Id. Petitioners state that many of the precautionary measures

Respondents point to are “unavailable in practice,” and further state that “providing

only ‘some treatment’ is no defense when the ‘serious need for greater or more

immediate medical attention’ was obvious and nonetheless refused by the prison.” Id.

(quoting Perry v. Roy, 782 F.3d 73, 77, 81 (1st Cir. 2015)). Petitioners assert that

despite Respondents’ knowledge of the need to maintain social distance, the MDOC

“has refused to meaningfully exercise its release authority and instead has pursued

an approach that is incomplete in inception and flawed in execution.” Id. at 4.

Petitioners further argue that the statutory limitations of home confinement provide

no excuse for the MDOC’s refusal to authorize medical furloughs. Id. at 5. Petitioners



                                              30
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 31 of 58         PageID #: 573



state that “mandating the general availability of medical furlough would not prevent

[the M]DOC from weighing specific safety concerns for a particular person.” Id. at 5

n.2.

       In response to Respondents’ arguments about Petitioners’ ADA claim,

Petitioners contend that Respondents’ focus on eligibility for home confinement or

medical furlough is a “red herring,” as “[m]embers of the Disabilities Subclass are

eligible for lifesaving medical care (physical distancing) available through medical

furlough, absent a specific reason that such an accommodation would not be safe for

a specific individual.” Id. at 5. Petitioners argue that “to the extent [the M]DOC has

adopted policies narrowing eligibility for medical furlough or home confinement or

refusing accommodations to ensure those programs are available for prisoners with

disabilities, such policies violate the ADA.” Id. at 6. Petitioners also disagree with

Respondents’ position that the fact the MDOC “considered medically vulnerable

prisoners for home confinement . . . foreclose[es] any claim of disability

discrimination,” as in doing so, the MDOC “funnel[ed] all release claims through” a

more onerous process, which had a disparate impact on the Disabilities Subclass. Id.

       Petitioners state that Respondents’ argument about public safety “grossly

mischaracterizes Petitioners’ request to protect medically vulnerable prisoners using

tools within existing [M]DOC authority—and with prisoners remaining subject to

M[DOC] oversight and control . . ..” Id. Lastly, Petitioners assert that Respondents

“have not rebutted Petitioners’ showing that it would be futile to exhaust state court

procedures in seeking emergency relief for members of the proposed class.” Id. at 7.



                                             31
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 32 of 58             PageID #: 574



III.   LEGAL STANDARD

       “[Injunctive relief] is an extraordinary and drastic remedy that is never

awarded as of right.” Peoples Fed. Sav. Bank v. People’s United Bank, 672 F.3d 1, 8-

9 (1st Cir. 2012) (quoting Voice of the Arab World, Inc. v. MDTV Med. News Now, Inc.,

645 F.3d 26, 32 (1st Cir. 2011)). A judge should use his or her authority to grant such

injunctive relief “sparingly.” Mass. Coal. of Citizens with Disabilities v. Civil Def.

Agency & Office of Emergency Preparedness, 649 F.2d 71, 76 n.7 (1st Cir. 1981); see

also Augusta News Co. v. News Am. Publ’g, Inc., 750 F. Supp. 28, 31 (D. Me. 1990)

(“Preliminary injunctions must be used sparingly and only in cases where the need

for extraordinary equitable relief is clear and plain”).

       To determine whether to issue a temporary restraining order, the Court

applies the same four-factor analysis used to evaluate a motion for a preliminary

injunction. See Alcom, LLC v. Temple, No. 1:20-cv-00152-JAW, 2020 WL 2202443, at

*5 (D. Me. May 6, 2020) (citing cases). The four factors are:

       (1) the likelihood of success on the merits; (2) the potential for
       irreparable harm [to the movant] if the injunction is denied; (3) the
       balance of the relevant impositions, i.e., the hardship to the nonmovant
       if enjoined as contrasted with the hardship to the movant if no
       injunction issues; and (4) the effect (if any) of the court’s ruling on the
       public interest.

Esso Standard Oil Co. v. Monroig-Zayas, 445 F.3d 13, 17-18 (1st Cir. 2006) (alteration

in original) (quoting Bl(a)ck Tea Soc’y v. City of Bos., 378 F.3d 8, 11 (1st Cir. 2004)).

       “The party seeking [an injunction] bears the burden of establishing that these

four factors weigh in its favor.” Id. at 18. The same is true with respect to a

temporary restraining order. Martin, 665 F. Supp. 2d at 22. Ultimately, “trial courts

                                               32
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 33 of 58                        PageID #: 575



have wide discretion in making judgments regarding the appropriateness of such

relief.” Francisco Sánchez v. Esso Standard Oil Co., 572 F.3d 1, 14 (1st Cir. 2009).

IV.    DISCUSSION

       The task before the Court on this motion for a temporary restraining order is

narrow: to determine whether, at this early stage, Petitioners are entitled to

temporary injunctive relief to prevent irreparable harm and serve the public

interest. 4 The Court analyzes the four factors Petitioners must establish in turn.

       A.      Likelihood of Success on the Merits

       “The sine qua non of this four-part inquiry is likelihood of success on the

merits: if the moving party cannot demonstrate that he is likely to succeed in his

quest, the remaining factors become matters of idle curiosity.” New Comm Wireless

Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002); see also Sindicato

Puertorriqueño de Trabajadores v. Fortuño, 699 F.3d 1, 7 (1st Cir. 2012) (confirming

that this factor is the “most important part of the preliminary injunction assessment”

(quoting Jean v. Mass. State Police, 492 F.3d 24, 27 (1st Cir. 2007))). The Court first

discusses exhaustion of state court remedies before analyzing the merits of

Petitioners’ Eighth Amendment and ADA and Rehabilitation Act claims.

               1.      Exhaustion of State Court Remedies

       One consequence of the COVID-19 pandemic has been considerable litigation

to test the status quo in light of marked and rapid change. The dangerous impact of



4        To rule on the motion for TRO, the Court put aside the potentially difficult question of class
certification, but assuming the Court reaches the merits of the motion for preliminary injunction, the
Court will be required to address this issue.

                                                     33
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 34 of 58                          PageID #: 576



the novel coronavirus on the nation’s prison system has proven to be fertile ground

for such challenges. In this case, the Plaintiffs elected to file their petition under two

theories: (1) a habeas corpus theory under 28 U.S.C. § 2241 and (2) a disability

discrimination action under the ADA, 42 U.S.C. § 12132, and Rehabilitation Act, 29

U.S.C. § 794. The Court first addresses the exhaustion issue in the context of the

habeas corpus theory of relief. 5

         This area of federal law is complicated and nuanced. To begin, the Court turns

to recent decisions from the Second Circuit. In Cook v. New York Division of Parole,

321 F.3d 274 (2d Cir. 2003), the Second Circuit “explained that while a person in

federal custody may challenge the execution of his sentence pursuant to § 2241, the

same is not true of a person in state custody . . ..” Dafoe v. Wolcott, No. 20-CV-6269

EAW, 2020 U.S. Dist. LEXIS 91626, at *2 (W.D.N.Y. May 26, 2020). The Cook Court

wrote:

         [S]ection 2255, which is the vehicle by which persons in federal custody
         may assert that their sentence violates the federal Constitution or
         federal law, is critically narrower than [§] 2254, by which persons in
         state custody may challenge that custody: A claim [under § 2254] that
         [a state prisoner] is “in custody” in violation of federal laws is broader
         than a claim that the imposition of one’s sentence is illegal. A federal
         due process challenge claiming state incarceration beyond that
         authorized by a judgment and sentence would fall within this broader
         category of claims. The plain language of the pertinent statutes
         indicates, therefore, that a federal prisoner may challenge the
         imposition, but not the execution, of a sentence under § 2255, while a

5       The Plaintiffs have not filed under 42 U.S.C. § 1983 and, therefore, the Court is not called upon
to address whether a § 1983 theory would be a better fit. The Court assumes that in requesting to be
furloughed or placed on home confinement, the Plaintiffs’ claimed relief represents a “quantum change
in the level of custody.” Gonzalez-Fuentes, 607 F.3d at 873 (1st Cir. 2010); see also Inman v. Austin,
No. 2:15-cv-00267-JAW, 2015 U.S. Dist. LEXIS 117982, at *4 (D. Me. Sept. 3, 2015) (“Plaintiff’s request
for community confinement likely would entail a ‘quantum change in the level of custody,’ meaning
such relief would only be appropriate in the context of a habeas petition, not a civil rights action”)
(quoting Gonzalez-Fuentes, 607 F.3d at 873), aff’d 2015 U.S. Dist. LEXIS 161199 (D. Me. Dec. 2, 2015).

                                                       34
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 35 of 58           PageID #: 577



      state prisoner may challenge either the imposition or the execution of a
      sentence under [§] 2254. Because a federal prisoner cannot challenge
      the execution of his or her sentence by a motion under [§] 2255, he or she
      must resort to a [§] 2241 petition to do so. A state prisoner such as [the
      petitioner], by contrast, not only may, but according to the terms of [§]
      2254 must, bring a challenge to the execution of his or her sentence . . .
      under [§] 2254. A petition under [§] 2241 is therefore unavailable to him.

321 F.3dat 278 (citation omitted).

      Consistent with Cook, the district courts in the Second Circuit have dismissed

state prisoner lawsuits brought in federal court unless the plaintiffs have complied

with the hurdles in § 2254. Dafoe, 2020 U.S. Dist. LEXIS 91626; Cobb v. Wolcott, No.

20-CV-496 (JLS), 2020 U.S. Dist. LEXIS 94444 (W.D.N.Y. May 29, 2020) (granting

motion to convert § 2241 to a § 2254 petition); Diaz v. Rollins, No. 3:20-CV-00653

(KAD), 2020 U.S. Dist. LEXIS 94036 (D. Conn. May 29, 2020) (converting § 2241 to a

§ 2254 petition); Llewellyn v. Wolcott, No. 20-CV-498 (JLS), 2020 WL 2525770, at *3

n.6 (W.D.N.Y. May 18, 2020); but see McPherson, 2020 WL 2198279, at *5 (D. Conn.

May 6, 2020). If Cook is the law in the First Circuit, the Petitioners, who are state

inmates incarcerated pursuant to a judgment of a state court, must bring their claim

not under § 2241 but under § 2254. As the Court will explain, if § 2254 applies, the

difference between these statutes effects a significant difference for purposes of

exhaustion.

      The Court turns to whether the First Circuit has adopted the Second Circuit’s

analysis of the availability of habeas relief in federal court to a state prisoner. In

Brennan v. Wall, 100 Fed. App’x 4 (1st Cir. 2004), the First Circuit addressed whether

a district court erred by treating a petition for writ of habeas corpus filed by a state



                                              35
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 36 of 58              PageID #: 578



prisoner under 28 U.S.C. § 2241 as a petition under § 2254 and dismissing it as

“nonconforming, successive and untimely,” which were proper grounds for dismissal

under § 2254. Id. at 4.

       The Brennan Court wrote that a “state habeas petitioner in custody pursuant

to the judgment of a state court may not evade the ‘second or successive’ restrictions

of § 2244 by bringing his petition under § 2241 rather than § 2254.” Id. The First

Circuit quoted the Third Circuit: “‘[B]oth §§ 2241 and 2254 authorize [petitioner’s]

challenge to the legality of his continued state custody,’ but allowing him to file his

‘petition in federal court pursuant to § 2241 without reliance on § 2254 would. . .

thwart Congressional intent.’” Id. (quoting Coady v. Vaughn. 251 F.3d 480, 484-85

(3d Cir. 2001)).   Thus, the First Circuit explained, “a state prisoner in custody

pursuant to the judgment of a state court may file a habeas corpus petition, as

authorized by § 2241, but he is limited by § 2254.” Id. The Brennan Court concluded

that “the district court properly treated Brennan’s petition as having been brought

under § 2254, despite Brennan’s attempt to classify his petition as a § 2241 . . . action.”

Id. at 5.

       During oral argument, the Plaintiffs observed that the Brennan opinion was

an unpublished First Circuit decision and therefore not binding on this Court. First

Circuit Local Rule 36(c) provides:

       While an unpublished opinion of this court may be cited to this court in
       accordance with Fed. R. App. P. 32.1 and Local Rule 32.1.0, a panel’s
       decision to issue an unpublished opinion means that the panel sees no
       precedential value in that opinion.




                                               36
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 37 of 58            PageID #: 579



FIRST CIR. LOC. R. 36(c). First Circuit Local Rule 32.1.0, however, allows counsel to

cite an unpublished opinion and provides that the First Circuit “will consider such

dispositions for their persuasive value but not as binding precedent.” Thus, although

the Plaintiffs are correct about the binding impact of Brennan, the Court

acknowledges Brennan as the considered judgment of a panel of the Court of Appeals

for the First Circuit.

       Unlike Brennan, the First Circuit’s next opinion on this issue, Gonzalez-

Fuentes, is a published opinion and binding on this Court. In Gonzalez-Fuentes, the

plaintiffs, who were inmates in the commonwealth of Puerto Rico, filed a federal

habeas corpus petition under 28 U.S.C. § 2241; the First Circuit observed that “§ 2254

ultimately governs the relief that they seek.” 607 F.3d at 875 n.9. The Gonzalez-

Fuentes Court wrote:

       Section 2241, which does not contain many of the hurdles that § 2254
       places before habeas petitioners, may be used to attack the manner in
       which a sentence is executed, as opposed to the sentence itself. Yet even
       if the substance of the challenge here could theoretically support
       jurisdiction under § 2241, the majority view is that prisoners in state
       custody are required to comply with all the requirements laid out in §
       2254 whenever they wish to challenge their custodial status, no matter
       what statutory label the prisoner uses. To do otherwise would thwart
       Congress's intent in passing AEDPA.

Id. (citations omitted).   The First Circuit discussed Brennan, noting that “We

previously adopted the majority position in an unpublished decision and we see no

reason to abandon it here.” Id. (citing Brennan, 100 Fed. App’x at 4-5).

       Finally, when addressing the same issue, district courts within the First

Circuit have accepted both Gonzalez-Fuentes and Brennan as authoritative. Cruz-



                                             37
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 38 of 58                          PageID #: 580



Rivera v. O’Brien, Civil No. 16-1429 (ADC), 2019 U.S. Dist. LEXIS 20983, at *3-4

(D.P.R. Feb. 5, 2019); Mercer v. Joyce, No. 2:14-cv-00531-JDL, 2015 U.S. Dist. LEXIS

5826, *1 (D. Me. Jan. 16, 2015), aff’d 2015 U.S. Dist. LEXIS 21293 (D. Me. Feb. 20,

2015) (citing only Gonzalez-Fuentes); Murray v. Bledsoe, Civil Action Nos. 10-11019-

GAO, 11-10905-GAO, 2012 U.S. Dist. LEXIS 128591, at *4-5 (D. Mass. Sept. 11,

2012); Dionne v. Suffolk Cty. Sheriff Dep’t, Civil Action No. 12-11319, 2012 U.S. Dist.

LEXIS 114200, at *4 n.2 (D. Mass. Aug. 14, 2012).

        At oral argument, the Plaintiffs maintained that they had a right to proceed

under § 2241, not § 2254. 6 But be that as it may, once the Court applies the statutory

requirements of § 2254 to Petitioners’ § 2241 claims, the difference is in number only.

One hurdle imposed by § 2254 is that relief is not available unless “the applicant has

exhausted the remedies available in the courts of the State.” Cruz-Rivera, 2019 U.S.

Dist. LEXIS 20983, at *4 (quoting 28 U.S.C. § 2254(b)(1)); see also Higgins v. State of



6        Also at oral argument, Petitioners discussed the possibility the Court might proceed under the
All Writs Act, 28 U.S.C. § 1651. Once again, Brennan suggests that such a path is not available. The
First Circuit quoted the Supreme Court’s statement in Carlisle v. United States, 517 U.S. 416 (1996)
that “[t]he All Writs Act is a residual source of authority to issue writs that are not otherwise covered
by statute. Where a statute specifically addresses the particular issue at hand, it is that authority,
and not the All Writs Act, that is controlling.” Brennan, 100 Fed. App’x at 5 (quoting Carlisle, 517
U.S. at 429). The Brennan Court went on to say that “because Brennan is in custody pursuant to the
judgment of a state court, his request for relief is governed by § 2254. Because a § 2254 petition is
available to him, a writ under § 1651 is not.” Id.
         Similarly, in United States v. Barrett, 178 F.3d 34, 56 (1st Cir. 1999), the First Circuit quoted
with approval the Seventh Circuit’s decision in In re Davenport, 147 F.3d 605 (7th Cir. 1998), in which
that Court stated “[i]f Congress has forbidden federal prisoners to proceed under 2241 even when 2255
is closed to them[,] then it would be senseless to suppose that Congress permitted them to pass through
the closed door simply by changing the number 2241 to 1651 on their motions,” and further stated that
“[t]he scope of relief obtainable under the All Writs Act is narrowed when a statute governing a
particular issue [such as § 2254] is enacted.” Barrett, 178 F.3d at 56 (quoting Davenport, 147 F.3d at
608). Here, Petitioners assert that their requested relief is available to them under § 2241 or § 2254.
The relief they seek constitutes “a classic habeas corpus scenario, squarely within the heartland carved
out by Congress in” § 2241 and § 2254. Trenkler v. United States, 536 F.3d 85, 97 (1st Cir. 2008).
         The Court does not view the All Writs Act as applying to Petitioners’ claims.

                                                       38
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 39 of 58             PageID #: 581



Rhode Island, 187 F.3d 622, 1998 U.S. App. LEXIS 26084, at *1 (1st Cir. 1998) (per

curiam) (unpublished table decision) (“A § 2241 habeas petition must exhaust his

available state court remedies”). The United States Supreme Court addressed this

exhaustion requirement in O’Sullivan v. Boerckel, 526 U.S. 838 (1999):

       Section 2254(c) requires only that state prisoners give state courts a fair
       opportunity to act on their claims. See Castille v. Peoples, [489 U.S. 346,]
       351 [1989]; Picard v. Connor, 404 U.S. 270, [275-76] (1971). State
       courts, like federal courts, are obliged to enforce federal law. Comity
       thus dictates that when a prisoner alleges that his continued
       confinement for a state court conviction violates federal law, the state
       courts should have the first opportunity to review this claim and provide
       any necessary relief. Rose v. Lundy, 455 U.S. 509, [515-516] (1982); Darr
       v. Burford, 339 U.S. 200, [204] (1950).

 Id. at 844. In Scarpa v. Dubois, 38 F.3d 1 (1st Cir. 1994), the First Circuit wrote:

       In Gagne v. Fair, 835 F.2d 6, 7 (1st Cir. 1987), we catalogued four ways
       in which the requirement of fair presentment may be fulfilled: “1) citing
       a specific provision of the Constitution; 2) presenting the substance of a
       federal constitutional claim in such manner that it likely alerted the
       state court to the claim’s federal nature; 3) reliance on federal
       constitutional precedents; and 4) claiming a particular right specifically
       guaranteed by the Constitution.” We did not, however, attribute
       exclusivity to this compendium. In Nadworny [v. Fair], 872 F.2d [1093,]
       1099-1100 [(1st Cir. 1989)], we mentioned a fifth possibility, namely, the
       assertion of a state law claim that is functionally identical to a federal
       claim.

Id. at 6.

       Here, the Court concludes that Mr. Denbow presented the Maine state court

system with substantially the same question he raises here. Rosenthal v. O’Brien,

713 F.3d 676, 688 (1st Cir. 2013) (“petitioner has exhausted state remedies when his

claim is ‘fairly present[ed]’ to the state courts”) (quoting Baldwin v. Reese, 541 U.S.

27, 29 (2004)). On April 13, 2020, Mr. Denbow, through Attorney Bond, his same



                                               39
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 40 of 58           PageID #: 582



counsel here, filed a petition for post-conviction review in the Maine Superior Court.

Pet., Attach. 2, App. – State Court Action. In his state court habeas petition, Mr.

Denbow cited as ground two that his continued confinement violates the Eighth

Amendment of the United States Constitution due to the enhanced risk of the

pandemic and he requests immediate release from custody.              Id. at 3, 11-12.

Comparing the pending state action with the instant case, the Court concludes that

the pending state action meets the requirements in Scarpa. See Gagne, 835 F.2d at

7 (holding that a claim is fairly presented when, inter alia, the state court is likely

alerted to the claim's federal nature).

      Section 2254 contains two escape hatches from the exhaustion requirement.

First, state exhaustion is not required if the federal plaintiff has demonstrated that

“there is an absence of available State corrective process” or second, that

“circumstances exist that render such process ineffective to protect the rights of the

applicant.” 28 U.S.C. § 2254(b)(1)(B)(i-ii). Regarding the first issue, the Petitioners

observed in their filings and at oral argument that the state post-conviction process

in Maine is a criminal, not civil, matter and therefore, the rules of civil procedure do

not apply. Pet’rs’ Mot. at 10-11. Consequently, they argue, a class action, such as the

one the Petitioners brought here, is not available as a state remedy. Id. In its

memorandum, Respondents argued both that the lack of a class action mechanism

does not dispense with the exhaustion requirement, Resp’ts’ Opp’n at 17, and at oral

argument, that class actions are available in Maine under a common law habeas

corpus petition and referred to a common law habeas petition involving a juvenile



                                              40
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 41 of 58                                   PageID #: 583



detainee at Long Creek Youth Development Center, indicating that the Petitioners

could have brought a state common law class habeas corpus action. 7

         The Court does not view Petitioners’ memoranda and argument of counsel as

sufficient to carry their burden for a TRO on whether a class action mechanism is

unavailable in Maine state courts for cases of this sort; and if so, whether the lack of

a class action mechanism dispels the need for state exhaustion. In drawing this

conclusion, the Court emphasizes that it is addressing only the Petitioners’ claim for

emergency relief in the form of a TRO and is not issuing a ruling on the merits of that

issue.

         Regarding the second issue, futility, the Court concludes that the Petitioners

have not carried their burden for purposes of issuing a TRO. In Allen v. Attorney

General of the State of Maine, 80 F.3d 569 (1st Cir. 1996), the First Circuit wrote:


         If stare decisis looms, that is, if a state’s highest court has ruled
         unfavorably on a claim involving facts and issues materially identical to
         those undergirding a federal habeas petition and there is no plausible
         reason to believe that a replay will persuade the court to reverse its field,
         then the state judicial process becomes ineffective as a means of
         protecting the petitioner’s rights. In such circumstances, the federal
         courts may choose to relieve the petitioner of the obligation to pursue
         available state appellate remedies as a condition precedent to seeking a
         federal anodyne.

Id. at 573. Here, the Petitioners initiated their state case in April 2020 and have not

presented the Court with a case from the Maine Supreme Judicial Court that would

lead to the conclusion that the state judicial process is ineffective.


7
          The Respondents did not make this point in their opposition memorandum and did not provide the Court with
a citation. In the context of the motion for TRO, the Court accepts Respondents’ representation that the Petitioners
could bring a common law class action in Maine courts, but this issue merits more precision as the case progresses.

                                                            41
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 42 of 58             PageID #: 584



      The Petitioners nevertheless argue that Mr. Denbow’s state case meets the

futility requirement because the Maine court system is overburdened, especially in

coping with the COVIC-19 pandemic. They note that even though Mr. Denbow filed

his emergency habeas corpus petition on April 21, 2020, his petition has “languished

without a hearing for five weeks . . ..” Pet’r’s Mot. at 10 (emphasis in original). In

response, the MDOC states that the “Superior Court is moving forward with

Petitioner Denbow’s [Post Conviction Review] petition.” Def.’s Opp’n at 17.

      On May 20, 2020, the parties provided the docket sheet in Joseph Denbow v.

State of Maine, No. OXFCD-CR-2020-00226. Status Rep., Attach. 2, Docket Record

at 1. In addition, the Petitioners supplied copies of several motions and responses,

including written argument about whether Mr. Denbow is entitled to bail pending

resolution of his state petition for post-conviction review. Pet., Attach. 2, App. – State

Court Action.

      On April 23, 2020, a justice of the Superior Court entered an order establishing

deadlines for the state response, after which the justice directed the Clerk of Court to

schedule a conference.      Status Rep., Attach. 3, Order Assigning Pet. for Post

Conviction Review at 1-3. In a footnote, the justice wrote that “[d]ue to the apparent

time-sensitive nature of the petition, the assigned court undoubtedly has the

discretion to modify the timelines prescribed by the Maine Rules of Unified Criminal

Procedure governing petitions for post-conviction review.” Id. at 1 n.1. The record

does not reveal whether the parties requested shortened deadlines.               At oral




                                               42
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 43 of 58            PageID #: 585



argument, the DOC informed the Court that Justice McKeon has been assigned the

case.

        The Petitioners draw support for their conclusion that further exhaustion

would be futile from McPherson, a recent case in the District of Connecticut. In

McPherson, a district judge reviewed the impact that the COVID-19 virus has had on

the state court system in Connecticut and concluded that the exhaustion requirement

should be waived:

        Plaintiffs have adequately demonstrated that the state court system is
        operating at such a diminished capacity that it may not be able to timely
        respond to a massive volume of emergency habeas petitions—a number
        potentially in the hundreds or thousands, given the size of the putative
        class—in the urgent manner that those petitions require.

2020 WL 2198279, at *7.

        Based on this record, this Court cannot make the same finding about the courts

in the state of Maine. The parties in McPherson placed a far more robust record

before the district judge than the parties here have presented for and against the

TRO. Here, the only information about the status of the courts in the state of Maine

is limited to cryptic docket entries and the docketed motions and memoranda. It is a

leap on this record to make a finding that the courts in the state system are so

overwhelmed that Mr. Denbow’s pending case there is futile.

              2.     Eighth Amendment Claim

        “[H]aving stripped [incarcerated individuals] of virtually every means of self-

protection and foreclosed their access to outside aid, the government and its officials

are not free to let the state of nature take its course.” Farmer, 511 U.S. at 833. Prison



                                              43
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 44 of 58          PageID #: 586



officials “must ensure that inmates receive adequate food, clothing, shelter, and

medical care, and must ‘take reasonable measures to guarantee the safety of the

inmates.’” Id. at 832 (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). “[N]ot

all shortages or failures in care exhibit the intent and harmfulness required to fall

within [the] ambit” of the Eighth Amendment. Kosilek v. Spencer, 774 F.3d 63, 82

(1st Cir. 2014). “[T]o prove an Eighth Amendment violation, a prisoner must satisfy

both of two prongs: (1) an objective prong that requires proof of a serious medical

need, and (2) a subjective prong that mandates a showing of prison administrators'

deliberate indifference to that need.” Id. (citing Estelle, 429 U.S. at 106). The Court

addresses each prong in turn.

                     a.    The Objective Prong

         Respondents state that they do not dispute “that the COVID-19 is a highly

contagious virus that puts everyone at risk, but compared to the community, where

literally thousands more cases of COVID-19 have been identified, the conditions in

MDOC’s facilities do not reflect a level of risk actionable under the Eighth

Amendment.” Resp’ts’ Opp’n at 11 n.8. The Respondents acknowledge that while

incarcerated, inmates have limited ability to socially distance themselves.        See

Thornell Aff. ¶¶ 33, 42-43, 48. Depending on the place where an inmate is released,

the inmate might well be able to exercise his own agency in limiting his social contact

with others; yet, for other inmates, being released to an uncontrolled residence may

result in greater exposure to the virus than the controlled space behind the prison

walls.



                                             44
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 45 of 58                                     PageID #: 587



         The Court observes that the partially-developed record reflects that the DOC

has taken this pandemic seriously and the actual number of inmates and staff who

have tested positive for COVID-19 is remarkably low. 8 At the oral argument, the

MDOC represented that four individuals tested positive at the MCC and one staff

member at Bolduc, in a total prison population of about 1,890 inmates. The virus has

been detected at two state correctional institutions and not at the Maine State Prison.

The DOC also proffered its three-phase COVID-19 approach, which limited both

transfers between and access to its facilities, and established testing protocols in

consultation with the MCDC. With that said, the Court takes the Petitioners’ claims

about the lack of the ability to maintain social distances in prison, the absence of easy

access to alcohol-based sanitizer, and the lack of testing for the virus (except when

symptomatic) in institutions other than MCC.                            With the facts and arguments

marshaled on both sides, the Court cannot in this narrow timeframe confidently make

findings or draw conclusions without a more substantial record.

                           b.       The Subjective Prong

         Under the subjective prong, prison officials are liable for conditions of

confinement “only if [they] know[] that inmates face a substantial risk of serious harm




8
          The Court acknowledges that the MDOC controls who receives a test. On this record, there is no basis to
find that the MDOC is taking a “see-no-evil” approach, but the lack of testing in facilities other than the MCC makes
it difficult to conduct an objective evaluation of the success of the MDOC’s efforts. The Court understands
Respondents’ argument that the MDOC is acting on the guidance of the MCDC, see Resp’ts’ Opp’n at 5; however,
the Court regards this testing opacity as a looming problem for resolution of the claims in this case. Furthermore, it
is not clear why the MCDC has recommended somewhat limited testing, especially as one of the most confounding
and dangerous aspects of COVID-19 is the rapid onset of high contagiousness during an initial period of
asymptomatology. The Court does not know whether the MCDC’s guidance to the MDOC is resource-based, data-
based, caused by issues unique to the prison system, or some combination of factors. The Court anticipates that this
will become clear as the case develops.

                                                             45
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 46 of 58            PageID #: 588



and disregard[] that risk by failing to take reasonable measures to abate it.” Farmer,

511 U.S. at 847.    “For purposes of this subjective prong, deliberate indifference

‘defines a narrow band of conduct’ and requires evidence that the failure in treatment

was purposeful.” Kosilek, 774 F.3d at 83 (internal citation omitted) (quoting Feeney

v. Corr. Med. Servs. Inc., 464 F.3d 158, 162 (1st Cir. 2006)). “While deliberate

indifference may also be exhibited by a ‘wanton disregard’ to a prisoner’s needs, such

disregard must be akin to criminal recklessness, requiring consciousness of

‘impending harm, easily preventable.’”        Id. (internal citations and quotations

omitted). “‘[W]ide-ranging deference’ is accorded to prison administrators ‘in the

adoption and execution of policies and practices that in their judgment are needed to

. . . maintain institutional security,’” and “[i]n consequence, even a denial of care may

not amount to an Eighth Amendment violation if that decision is based in legitimate

concerns regarding prisoner safety and institutional security.” Id. (alterations in

original) (quoting Whitley v. Albers, 475 U.S. 312, 321-22 (1986)).

      Petitioners’ likelihood of success on the merits here turns entirely on factual

questions the Court does not yet have enough information to resolve. Respondents

lay out, as a matter of policy, a very reasonable course of action taken by the MDOC.

Aware of the threat posed by COVID-19, the MDOC has consulted early and often

with the MCDC and developed new policies and regulations that aim to reduce

contact between inmates, increase the cleanliness of its facilities, and curtail the

mobility of the virus into and between facilities. Resp’ts’ Opp’n at 12. They promptly

expedited review of those inmates they think are most likely to receive SCCP



                                              46
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 47 of 58                    PageID #: 589



placement and, once those reviews were finished, proceeded to reviews of other

inmates. Id. at 5-6. They state that it would harm public safety and violate the SCCP

statute to release certain individuals under the SCCP, no matter their level of

medical vulnerability to COVID-19, and further argue that medical furlough is not

an option because “[t]here is no monitoring of inmates on medical furlough.” Id. at 6-

7. Respondents point out that despite the rapid growth in COVID-19 cases across the

country, “[the] MDOC has found only four confirmed inmate cases, all at one

facility . . ..” Id. at 12.

       Based on this view of the situation, Respondents state that “Petitioners cannot

show that [the] MDOC’s response to COVID-19 and the measures [the] MDOC has

put in place to protect inmates and staff were reckless,” arguing that “[t]hese

proactive and serious steps show a robust response, not deliberate indifference.” Id.

Respondents differentiate their response from cases relied on by Petitioners. They

point out that in Wilson v. Williams, No. 4:20-cv-00794, 2020 WL 1940882, at *2 (N.D.

Ohio Apr. 22, 2020), the facility in question only conducted seventy-five total tests,

Resp’ts’ Opp’n at 12 n.9, and state that unlike the facility in Martinez-Brooks, which

considered “only 159 of roughly 1,000 inmates for home confinement” and “approved

only 21,” Respondents have “considered for SCCP all of the eligible 900+ inmates in

[the MDOC’s] custody with a medical condition that increases their susceptibility to

COVID-19—nearly half of all inmates—making 95 placements so far.” 9 Id. at 13.


9
      While the Court first interpreted Respondents’ argument to be that it had made ninety-five
SCCP placements during the COVID-19 pandemic based on medical need, the Court discovered at oral
argument that this interpretation is not correct. The Court remains unclear as to how many—if any—
SCCP placements have been made based on susceptibility to COVID-19.

                                                   47
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 48 of 58             PageID #: 590



They also note that “[the] MDOC has far less flexibility with regard to home

confinement than did the defendants in Martinez-Brooks.” Id.

         By contrast, Petitioners contend that many of the measures put in place by the

MDOC to combat COVID-19 are unavailable in practice, and Petitioners are not able

to physically distance themselves or appropriately protect against COVID-19 within

the confines of their carceral setting. Pet’rs’ Mot. at 14; Pet’rs’ Reply at 3. They argue

that “the impossibility of physical distancing in [the M]DOC facilities means that

transfer to the community is ‘the only viable measure by which the safety of highly

vulnerable inmates can be reasonably assured.’” Pet’rs’ Mot. at 14 (quoting Martinez-

Brooks, 2020 WL 2405350, at *23). They contend that the MDOC’s “outright refus[al]

to provide medical furlough during the deadly COVID-19 pandemic” and its “slow and

inflexible implementation of its home confinement authority is deliberately

indifferent to the rights of Class Members” and that the MDOC is in fact treating

individuals’ preexisting medical conditions as a factor weighing against release. Id.

at 15.

         Both sides, in other words, have painted quite different pictures of what is

happening behind the walls of MDOC facilities. At this juncture, the Court has no

reason to credit one picture over the other. Assuming Petitioners’ assertions about

on-the-ground life at MDOC facilities are true—they are not able to socially distance;

masks, hand sanitizer, and cleaning of shared spaces are limited or unavailable on a

practical level; inmates are scared to report symptoms of COVID-19; and the MDOC

is considering preexisting medical conditions as a negative in making SCCP



                                               48
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 49 of 58                           PageID #: 591



decisions—they may well have made out an Eighth Amendment claim. Assuming

Respondents’ assertions are true, Petitioners’ claim is highly likely to fail. 10 The

Court thus cannot say that Petitioners have established a likelihood of success on the

merits with respect to the subjective prong of their Eighth Amendment claim.

                3.      Federal Disability Rights Law Claims

        Title II of the ADA requires that “no qualified individual with a disability shall,

by reasons of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.”                42 U.S.C. § 12132.           “Federal regulations

implementing Title II require public entities to ‘make reasonable modifications in

policies, practices, or procedures when the modifications are necessary to avoid




10      The Court notes the wide delta between the level of care Respondents assert they are taking
at MDOC facilities and the record in Martinez-Brooks. In that case, the Court was able to make
findings that “true social distancing appears to be unachievable at” the facility in question and that
the implementation of the home confinement program at the facility had “been slow and inflexible”
and relied on criteria that “evidence[d] a disregard for the seriousness of the health risk faced by
vulnerable inmates.” Martinez-Brooks, 2020 WL 2405350, at *5, *22. These criteria categorically
disqualified from home confinement “any inmate with an incident report in the past 12 months—no
matter the seriousness,” and the facility had reviewed only sixteen percent of its population for possible
home confinement. Id. at *22.
        In this case, while Respondents appear to acknowledge the roadblocks incarceration poses to
social distancing, there is reason to believe that the containment procedures the MDOC has put in
place have largely kept COVID-19 at bay (at least for now), and—in contrast to Martinez-Brooks,
wherein thirty-four percent of inmates tested for COVID-19 tested positive and the Court was able to
conclude, based on the amount of testing that had taken place, that this represented a likely
undercount of the number of COVID-19 infections—a significant portion of the MDOC incarcerated
population has been tested and only four inmates have tested positive. Furthermore, while Petitioners
assert that the MDOC is not properly considering COVID-19 risk or utilizing medical furlough, it is
clear that Respondents have fast-tracked SCCP consideration and conducted a considerable number
of reviews.
        Again, there is the very real possibility that Petitioners’ claims about the MDOC COVID-19
response will be borne out. Such a factual development could greatly alter the Court’s analysis. But
the record currently before the Court, unlike the record in Martinez-Brooks, is not enough to support
a finding of the sort of “wanton disregard” necessary to establish deliberate indifference in this context.
Battista v. Clarke, 645 F.3d 449, 453 (1st Cir. 2011).

                                                        49
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 50 of 58             PageID #: 592



discrimination on the basis of disability, unless the public entity can demonstrate

that making the modifications would fundamentally alter the nature of the service,

program, or activity.’” Kiman v. N.H. Dep’t of Corr., 451 F.3d 274, 283 (1st Cir. 2006)

(quoting 28 C.F.R. § 35.130(b)(7)).      The Rehabilitation Act requires that “[n]o

otherwise qualified individual with a disability in the United States . . . shall, solely

by reason of her or his disability, be excluded from the participation in, be denied the

benefits of, or be subjected to discrimination under any program or activity receiving

Federal financial assistance . . ..” 29 U.S.C. § 794(a).

      For Petitioners to successfully make out a claim against a public entity under

the ADA and Rehabilitation Act, they must establish:

      (1) that [they are] qualified individual[s] with a disability; (2) that [they
      were] excluded from participating in, or denied the benefits of a public
      entity's services, programs, or activities or w[ere] otherwise
      discriminated against; and (3) that such exclusion, denial of benefits, or
      discrimination was by reason of [their] disability.

Kiman, 451 F.3d at 283 (quoting Parker v. Universidad de P.R., 225 F.3d 1, 5 (1st Cir.

2000)).   Respondents do not appear to contest that Petitioners are qualified

individuals with disabilities. Petitioners may establish discrimination in three ways:

      First, a plaintiff can assert disparate treatment on account of disability,
      i.e., that the disability actually motivated the defendant's challenged
      adverse conduct. . . . Alternatively, in an appropriate case a plaintiff can
      claim that a government policy, though neutral on its face, falls more
      harshly on one group than another and cannot be justified by business
      necessity. . . . Finally, a plaintiff can pursue a third path, claiming that
      a public entity has refused to affirmatively accommodate his or her
      disability where such accommodation was needed to provide meaningful
      access to a public service.




                                              50
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 51 of 58                          PageID #: 593



Nunes, 766 F.3d at 144-45 (some alterations in original) (internal citation omitted)

(quoting Raytheon Co. v. Hernandez, 540 U.S. 44, 52 (2003); Henrietta D. v.

Bloomberg, 331 F.3d 261, 273-76 (2d Cir. 2003)).

        Petitioners pursue this third theory of failure to provide a reasonable

accommodation. 11 Pet’rs’ Mot. at 16. They allege that, “[b]y refusing to allow [them]

to perform physical distancing—in the prison, the community, or elsewhere—[the

M]DOC excludes them from necessary medical care, rehabilitative programs, and

other programs and services ‘by reason of’ their disabilities.” Id. at 18. Respondents

argue, without presenting caselaw, that Petitioners’ theory “misconstrues [the]

MDOC’s obligation under the ADA, which is to ensure that disabled inmates receive

accommodations needed to allow them to access [the SCCP and medical furlough] to

the same extent as non-disabled inmates.” Resp’ts’ Opp’n at 15.

        As a preliminary matter, the Court is not convinced by Respondent’s argument.

In the Court’s view, adequate social distancing necessary to combat COVID-19 is a

service provided to incarcerated individuals by the MDOC. As the United States

Supreme Court said in Farmer, incarcerated individuals are stripped “of virtually

every means of self-protection and foreclosed [from] access to outside aid . . ..” 511



11       In their reply, Petitioners also make a disparate treatment argument. Pet’rs’ Reply at 6.
Petitioners’ choice to include this argument for the first time in their reply brief violates District of
Maine Local Rule 7(c) and the Court deems it waived for the purposes of this motion as a matter of
fairness.
         The Petitioners appear to bring their ADA and Rehabilitation Act claims as part of their
habeas petition, rather than as independent statutory claims. See Pet. at 47-48. To the extent at least
that Petitioners are seeking a quantum change in the fact of their confinement, the Court believes this
is likely the correct procedural vehicle. See Bogovich v. Sandoval, 189 F.3d 999, 1002 (9th Cir. 1999)
(“There is no reason to believe that ADA claims should be treated any differently than § 1983 claims
when examining whether a prisoner's case should have been brought under habeas corpus. Regardless
of the type of claim asserted, the traditional purposes of habeas corpus must be preserved”).

                                                       51
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 52 of 58                                     PageID #: 594



U.S. at 833. Individuals incarcerated at MDOC facilities are only able to socially

distance to the extent that MDOC facilities make social distancing possible. If, by

reason of a disability, a medically vulnerable inmate needs more social distancing

than others, the Court does not immediately see why providing some measure of such

additional social distance would not be a reasonable accommodation within the

meaning of the ADA.                At the same time, the record does not contain enough

information about Maine’s correctional facilities for the Court to make any reasonable

assessments on this issue. It may be true that some enhanced social distancing for a

limited number of inmates may be feasible in some facilities and not in others.

         That aside, the same factual issues that the Court identified with regard to the

Eighth Amendment claim are also relevant to the disability claims. It may, in fact,

be true—as Petitioners’ assert—that it is effectively impossible to physically distance

at MDOC facilities and that for the medically vulnerable, physical distancing is

medically necessary during the COVID-19 pandemic. It may also be true that the

MDOC is disadvantaging those with preexisting medical conditions in conducting its

SCCP review. But the degree to which release of incarcerated individuals constitutes

a “reasonable accommodation” within the meaning of the ADA and the Rehabilitation

Act depends on the resolution of these factual questions. 12 The Court thus cannot



12
          The Court is somewhat skeptical that Petitioners will ultimately be able to show that release for all or even
most members of what they term the Disability Subclass without giving significant discretion to the MDOC to weigh
public safety concerns is a reasonable accommodation that has been denied. “The reasonableness requirement calls
for a factbound balancing of the benefits that would accrue to the handicapped individual against the burdens that the
accommodation would entail.” Summers v. City of Fitchburg, 940 F.3d 133, 139 (1st Cir. 2019). “Typically, ‘an
accommodation is “reasonable” when it imposes no “fundamental alteration in the nature of the program” or “undue
financial and administrative burdens”’ on the defendant.” Id. at 140 (alteration in original) (quoting Batista v.
Cooperativa de Vivienda Jardines de San Ignacio, 776 F.3d 38, 43 (1st Cir. 2015)). It is difficult for the Court to
imagine a greater burden that could be imposed on Respondents than the sudden release of a large portion of the

                                                              52
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 53 of 58                                     PageID #: 595



say whether Petitioners have established a substantial likelihood of success on the

merits with regard to their ADA and Rehabilitation Act claims.

         B.       Irreparable Harm

         Irreparable injury is “an injury that cannot adequately be compensated for

either by a later-issued . . . injunction, after a full adjudication on the merits, or by a

later-issued damages remedy.” Rio Grande Cmty. Health Ctr., Inc. v. Rullan, 397

F.3d 56, 76 (1st Cir. 2005). Petitioners must “demonstrate that irreparable injury is

likely in the absence of an injunction,” not merely that it is a possibility. Winter, 555

U.S. at 375 (emphasis in original); see also Canadian Nat’l Ry. Co. v. Montreal, Me.

& Atl. Ry., Inc., 786 F. Supp. 2d 398, 432 (D. Me. 2011) (“proof of a mere possibility

of injury is insufficient to justify an injunction”).

         Once again, the Court views its inquiry as turning on as-yet unresolved factual

questions. If Petitioners are correct in the picture they paint of COVID-19 response

at MDOC facilities, then they have established a reasonable likelihood of irreparable

harm, in that there would be a reasonable likelihood that the virus will “infiltrate[]

the prisons,” presenting “a high risk of infection, serious illness, and death due to

impossibility of physical distancing and the absence of other protective measures.”

Pet’rs’ Mot. at 12. But the Court is inclined to agree with Respondents that until

lingering evidentiary questions can be resolved, “Petitioners have not shown that




MDOC’s incarcerated population with the expectation that they continue under the monitoring of the MDOC. “The
statutes entitle [the disabled] to reasonable accommodations, not to optimal ones finely tuned to [their] preferences.”
Nunes, 766 F.3d at 146. It seems unlikely to the Court that there is no accommodation short of releasing an as-yet-
unidentified number of individuals with widely differing histories of criminality that would serve to address
Petitioners’ disabilities.

                                                              53
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 54 of 58            PageID #: 596



remaining in place creates a likelihood of irreparable injury” beyond the speculative.

Resp’ts’ Opp’n at 19.

      Furthermore, the Court is cognizant of the limitation of its expertise relative

to the MCDC and the MDOC. These two agencies employ subject matter experts who

have formed a unified policy. The Court does not discount the possibility that it will,

on a more fully developed record, order injunctive relief that alters that plan. But

prior to the development of that record, and without evidence of increasing incidence

of COVID-19 at MDOC facilities, the Court is reluctant to insert itself and upset the

status quo in ways that might ultimately be more harmful than helpful. See Simmons

v. Galvin, 575 F.3d 24, 33 (1st Cir. 2009) (“The state has . . . a strong interest in how

its correctional systems are maintained and run” (citing Preiser v. Rodriguez, 411

U.S. 475, 491-92 (1973))).

      C.     Balance of the Equities and the Public Interest

      Respondents assert that “[the] MDOC and the State of Maine as a whole have

a compelling interest in having inmates serve the sentence imposed by the judicial

system and completing the attendant rehabilitative programs.” Resp’ts’ Opp’n at 19.

They assert that “[c]ertain putative class members are convicted of serious and

violent crimes, and others are segregated from the general prison population because

they pose a safety risk,” and therefore “[i]ndiscriminately releasing these inmates

into the community . . . would significantly threaten public safety.” Id. Petitioners

argue that this position “grossly mischaracterizes Petitioners’ request to protect

medically vulnerable prisoners using tools within existing [M]DOC authority—and



                                              54
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 55 of 58                       PageID #: 597



with prisoners remaining subject to [M]DOC oversight and control . . ..” Pet’rs’ Reply

at 6. The Court is inclined to agree with Petitioners; nowhere do they suggest that

the medically vulnerable individuals they seek to represent should be released

“indiscriminately” or without monitoring.

       By contrast, Petitioners assert “[r]efusing injunctive relief . . . would risk

greater community spread of COVID-19—among prisoners, prison staff, and the

broader community—a result the State has taken other extraordinary steps to avoid.”

Pet’rs’ Mot. at 20. Furthermore, they assert that they “face a heightened risk of

serious and potentially permanent illness or death without injunctive relief,” whereas

Respondents “are simply being asked to ensure necessary care that they are

constitutionally and statutorily obligated to provide.” Id.

       To accept the Petitioners’ arguments that the MDOC should take a hard and

quick look at its implementation of the SCCP in light of the COVID-19 pandemic to

assess whether inmates, especially vulnerable inmates, could be released from

incarceration does not mean that MDOC should simply open the prison gates and

indiscriminately release vulnerable inmates before they have served their imposed

sentences. The MDOC’s exercise of its authority under the SCCP is substantially

constrained by state law and regulation. See 34-A M.R.S. § 3036-A; 03-201 C.M.R.

ch. 10, subs. 27.2. 13 The MDOC must satisfy itself that it is not only complying with


13      The Petitioners urge the Court to conclude that the MDOC should use the medical furlough
provision of Maine law, 34-A M.R.S. § 3035(2)(C), instead of its standard furlough program, to release
vulnerable inmates. This subsection states that a “[f]urlough may be granted for the obtaining of
medical services for a period longer than 10 days if medically required.” Id. Without resolving this
issue, the Court is skeptical that releasing a vulnerable inmate who has not tested positive for the
COVID-19 virus and who is asymptomatic can properly be considered a release to obtain medical
services.

                                                     55
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 56 of 58                         PageID #: 598



state law, but also that it is protecting the public from harm, including contacting the

victims of released individuals’ crimes. For example, before releasing an inmate from

prison into an outside residential setting, it is imperative that the inmate does not

carry COVID-19 into the community to which the inmate is returning. In addition,

for many inmates, a successful reentry into society must be carefully planned and

monitored; the MDOC must be assured that the prospective residential placement is

proper from a health and safety viewpoint and that the state Probation Office is able

to monitor the released inmates, to insure they maintain substance abuse treatment,

have access to medical and social services, and explore the possibility of employment,

and enforce similar furlough requirements. At a minimum, the MDOC must assure

itself that the risk to the inmate outside the prison is less than the risk inside. To

suggest that the MDOC should administer the SCCP with a sense of urgency given

the pandemic is not to suggest that the MDOC should not administer the program at

all.

       The Court views these factors in a precarious balance based on the record

before it. It may be that, once the record is more fully developed, the Court could

craft an order of injunctive relief that protects public safety and maintains the ability




         The Petitioners also cite 28 U.S.C. § 2243’s language that directs courts to provide habeas
relief “as law and justice require.” The Court is not clear whether the Petitioners are contending that
this section provides the Court with an independent basis to order relief free from the procedural
hurdles of § 2254. If so, the Court disagrees. Hill v. Dailey, 534 F. Supp. 2d 746, 748-49 n.1 (W.D. Ky.
2008) (citing Felker v. Turpin, 518 U.S. 651 (1996)). If the Petitioners are only making the point that
this provision emphasizes the Court’s “broad equitable powers and authority,” Pet’rs’ Reply at 7, to
order injunctive relief in habeas corpus cases, the Court agrees.

                                                      56
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 57 of 58                       PageID #: 599



of the MDOC to administer its prisons, and yet responds to the legitimate fears of its

most vulnerable inmates caused by the COVID-19 pandemic. 14

       D.      Summary

       In ruling on this motion, the Court is reminded of Justice Kennedy’s quotation

in Davis v. Ayala that “[t]he degree of civilization in a society can be judged by

entering its prisons.” Davis v. Ayala, 576 U.S. 257, 135 S. Ct. 2187, 2210 (2015)

(Kennedy, J., concurring) (quoting THE YALE BOOK OF QUOTATIONS 210 (F. Shapiro

ed. 2006)). The Court suspects that this sentiment is shared by both the Petitioners

and the Respondents and both seek to have the Maine prison system meet the

challenge implicit in Justice Kennedy’s quotation.

       This case represents the rare one, in the Court’s experience, where both sides

of the litigation are striving for the same result—in this case, the continued health

and safety of the incarcerated population in the state of Maine—and the gulf between

them stems only from their very different views about what is necessary, advisable,

and feasible to achieve that result. The Court has heard and considered the concerns

raised by Petitioners about Respondents’ COVID-19 response. To dismiss the motion

for a TRO does not diminish or resolve the Petitioners’ concerns. But the Court is not

prepared—prior to an evidentiary hearing and without a showing that disaster is

truly imminent—to substitute its judgment for that of the MDOC and Commissioner

Liberty when it comes to administration of their facilities. The Court plans on moving


14      The Petitioners stress that they are seeking relief only while the COVID-19 pandemic persists.
But no one seems to know how long that might be: whether and when an effective vaccine will be
developed and distributed, whether and when more effective treatments will be found and made
available, and whether and when there will be a breakpoint in herd immunity all remain unanswered.

                                                     57
Case 1:20-cv-00175-JAW Document 25 Filed 06/08/20 Page 58 of 58          PageID #: 600



the Petitioners’ request for a preliminary injunction in this case to resolution as

swiftly as possible—an effort in which the Court expects the parties will assist. Given

the relatively low number of confirmed cases of COVID-19 in MDOC facilities and

what the Court expects will be a rapid resolution of the request for a preliminary

injunction, the Court does not see the need for temporary injunctive relief at this

time.

V.      CONCLUSION

        The Court DISMISSES without prejudice Joseph A. Denbow and Sean R.

Ragsdale’s Motion for Temporary Restraining Order (ECF No. 5). The Court will

schedule a telephone conference of counsel to discuss the next steps.

        SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

Dated this 8th day of June, 2020




                                             58
